
	

113 HR 1941 IH: Supporting Working Moms Act of 2013
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1941
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2013
			Mrs. Carolyn B. Maloney of New
			 York (for herself, Ms.
			 Moore, Mr. Levin,
			 Mr. Rangel,
			 Mr. Grijalva,
			 Mr. Cicilline,
			 Ms. Lee of California, and
			 Mr. Conyers) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 regarding
		  reasonable break time for nursing mothers.
	
	
		1.Short titleThis Act may be cited as the
			 Supporting Working Moms Act of
			 2013.
		2.Reasonable break
			 time for nursing mothersSection 13(a) of the Fair Labor Standards
			 Act of 1938 (29 U.S.C. 213(a)) is amended by striking sections 6 (except
			 section 6(d) in the case of paragraph (1) of this subsection) and 7 and
			 inserting sections 6 and 7 (except sections 6(d) and 7(r) in the case of
			 paragraph (1) of this subsection).
		
